Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendments and accompanying arguments with respect to the rejection of claims 1–12 under 35 U.S.C. § 112 have been fully considered and are persuasive. Accordingly, that rejection has been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 1–20 under 35 U.S.C. § 101 are not persuasive.  Applicant’s arguments (Remarks 9) amount to a general assertion the claims are not directed to an abstract idea.  No explanation in support of this assertion is provided and the rejection is maintained for the reasons set forth below.

Applicant’s remaining arguments with respect to claims 1–20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the limitation “identify … based at least in part on the at least one of messaging data or event data” in lines 12–13 is not clear.  It is unclear if the identification step is performed based on the original “messaging data or event data” or based upon the messaging data or event data as modified in the modify step. It is believed the identification is intended to be based on the messaging data or event data as modified, and it has been interpreted as such for the purpose of applying prior art.  Appropriate amendment or explanation is required.

Claim 13 contains a similar limitation in lines 9–11 and is rejected under the same rationale. 

All claims not individually rejected are rejected by virtue of their dependency from the above claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 13 recite obtaining messaging or event data and modifying content of at least one of messaging data or event data to identify electronic messages to be selectively communicated to an identified set of message recipients, filtering the set of message recipients based on filtering criteria provided by the message originator and message recipients, and causing allocation of an incentive based on activity associated with the messages.  The recited steps of claims 1 and 13 both fall within 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  Specifically, the claims set forth a method of “advertising, marketing or sales activities or behaviors”. See also Spec. ¶24.  Accordingly, the claims recite an abstract idea.
Additionally, the steps of “identify[ing] a set of potential message recipients associated with the message originator” and “filter[ing] the set of message recipients based on filtering criteria provided by the message originator” recited in claim 1 falls within the group of “mental processes” set forth in the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  Identifying and/or filtering a set of message recipients are activities that may be performed solely in the human mind.
This judicial exceptions are not integrated into a practical application because the claims recite no additional elements to perform the steps of claim 13 and only recite an additional step of obtaining the messaging data or event data through a user interface with a “computing device” comprising a “processor” in claim 1.  The specification describes the computing device in generic terms.  Spec. ¶1, ¶82.  Accordingly, the limitations directed to the “computing device” amount to no more than mere instructions to implement the abstract idea on a generic computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional step of obtaining the messaging data or event data through a user interface is mere data collection and is also insufficient to integrate the abstract idea into a practical application.
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computing device” to perform the steps of the method amounts to no more than mere instructions to apply 
Dependent claims 2–12 recite additional details including format of the messaging data (claim 2), data included in the filtered messages (claims 3–5), additional filtering criteria (claims 6–9), the source of the event data (claim 10), the recipient of the allocated incentive (claims 11 and 12).  Dependent claims and 14–20 recite additional details including data included in the filtered messages (claims 14 and 15), defining the activity causing allocation of the incentive (claims 16–18) and the recipient of the allocated incentive (claims19 and 20).  Each of these limitations merely describes characteristics of the abstract ideas and do not amount to significantly more than the judicial exceptions identified above.  Therefore, claims 2–12 and 14–20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1–10, 12–17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall et al. (US 2009/0119167) in view of Judge et al. (US 7,903,549) further in view of Armstrong et al. (US 2007/0174389).

With regard to claim 1, Kendall discloses a system for managing message communications comprising: 

obtain at least one of messaging data (e.g., message posting)(¶32) or event data (other interactions) associated with a message originator through a user interface (clients may use web browsers to access websites)(¶84), wherein the messaging data corresponds to at least text-based data generated by the message originator and wherein the event data corresponds to interaction of the message originator with at least one network resource (user actions on websites are obtained)(¶33–40); 
identify electronic messages to be selectively communicated to message recipients (e.g., a group of the member’s friends)(¶82) based at least in part on the at least one of messaging data or event data (other users are notified of specific actions)(¶64), wherein the electronic messages to be selectively communicated include at least one selectable interface control accessible by the set of message recipients (e.g., a link to the third party website)(¶86) such that selection of the at least one selectable interface control results in allocation of an incentive associated with selection of the at least one selectable interface control (advertiser pays a bid amount each time a user selects the ad)(¶81); and 
identify a set of potential recipients associated with the message originator (e.g., the user’s “friends” are identified as potential recipients of the message)(¶83; ¶87);
cause the selective communication of the one or more electronic messages to be communicated to a set of message recipients (social ads may be provided to the member’s friends)(¶82);
cause allocation of an incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients (advertiser pays a bid amount each time a user selects the ad)(¶81).
Kendall fails to specifically disclose modifying content of at least one of messaging data or event data, wherein the modification in content is at least one of a change to language in the 
Judge discloses a similar system for filtering communications (Abstract).  Judge teaches modifying content of received messages by translating language of the messages into a common comparison language to enable consistent classification of messages (8:39–52).  This would have been an advantageous addition to the system disclosed by Kendall since it would have ensured all messaging data is in a common language, reducing the complexity of message analysis by eliminating the need for different rules for each language and reducing ambiguity of messages where terms have different meaning in different languages. 
Armstrong also discloses a similar system for notifying users of actions taken by other users known to the notified user (Abstract). Armstrong teaches filtering a set of potential message recipients based on filtering criteria provided by a message originator (users may specify what co-users may receive notification of the user’s activity)(¶69) and filtering the first set of potential message recipients to identify a second set of message recipients based on filtering criteria provided by individual message recipients, wherein the filtering criteria provided by individual message recipients specifies types of messages the individual message recipient is eligible to receive (users may subscribe to feeds of event data from other users  and limit the content in those feeds to content associated with particular subjects of interest to the receiver)(¶66–68).  This would have been an advantageous addition to the system disclosed by Kendall and Judge since it would have allowed message originators to limit potential recipients 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify content of at least one of messaging data and event data, such as to change language in the messaging data by translating messaged into a common comparison language to reduce ambiguity and simplify message analyses, as well as to allow message originators and message recipient to each provide filtering criteria to filter the set of potential message recipients for a particular message to those desired by the message originator and also indicated interest in receiving messages of that type, ensuring messages are only provided to users most likely to be interested.

With regard to claim 2, Kendall further discloses the messaging data corresponds to multi-media data (e.g., text and images)(¶32).

With regard to claim 3, Kendall further discloses processing the at least one of messaging data or event data to provide additional information for the identified electronic messages to be published to the set of message recipients (interaction is used to complete a story template for publication)(¶86).

With regard to claim 4, Kendall further discloses the additional information corresponds to information associated with the message originator (template message may be enhanced with graphics, links or other content associated with the message originator identified in the newsfeed story)(¶64–66).

With regard to claim 5, Kendall further discloses the at least one selectable interface control corresponds to one or more hyperlinks, wherein the hyperlinks are associated with 

With regard to claim 6, Armstrong further discloses the filtering criteria is based at least in part on a social graph associated with the message originator (recipients may be co-users in a social network)(¶46; ¶66–68).

With regard to claim 7, Armstrong further discloses the filtering criteria provided by the at least one of the set of message recipients includes criteria for electing receipt of the electronic messages corresponding to message originators identified in a social graph associated with the at least one of the set of message recipients (users may subscribe to content from particular co-users in a social network)(¶46; ¶66–68).

With regard to claim 8, Kendall further discloses the filtering criteria further comprises filtering criteria provided by a content provider associated with the network resource (advertiser may provide targeting criteria to limit when ads are presented)(¶81).

With regard to claim 9, Kendall further discloses the filtering criteria provided by the content provider associated with the network resource corresponds to an identification of potential message recipients defined according to a social graph associated with the content provider (potential message recipients may be identified when a user joins the social graph of a particular business)(¶76). 

With regard to claim 10, Kendall further discloses at least some of the event data is provided by a service provider (e.g., third party website)(¶40).

With regard to claim 12, Kendall further discloses the allocation of an incentive associated with the selection corresponds to the allocation of an incentive to at least one of the message originator, a content provider associated with the at least one network resource and a provider associated with the at least one selectable interface control (website operator is paid each time an ad is clicked)(¶78–81).

With regard to claim 13, Kendall discloses a method for selectively communicating messages comprising: 
obtaining at least one of messaging data (e.g., message posting)(¶32) or event data (other interactions), wherein the messaging data is generated by a message originator and wherein the event data is associated with a message originator's interaction with a network resource (user actions on websites are obtained)(¶33–40); 
processing the at least one of messaging data or event data to determine one or more electronic messages to be selectively communicated to message recipients as a function of the at least one of messaging data and event data (e.g., social ads based on a member’s activity may be sent to a group of the member’s friends)(¶82); 
identifying a set of potential recipients associated with the message originator (e.g., the user’s “friends” are identified as potential recipients of the message)(¶83; ¶87);
causing the selective communication of the one or more electronic messages to be communicated to a set of message recipients (social ads may be provided to the member’s friends)(¶82); and 
causing allocation of an incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients (advertiser pays a bid amount each time a user selects the ad)(¶81).
Kendall fails to specifically disclose modifying content of at least one of messaging data or event data, wherein the modification in content is at least one of a change to language in the 
Judge discloses a similar system for filtering communications (Abstract).  Judge teaches modifying content of received messages by translating language of the messages into a common comparison language to enable consistent classification of messages (8:39–52).  This would have been an advantageous addition to the system disclosed by Kendall since it would have ensured all messaging data is in a common language, reducing the complexity of message analysis by eliminating the need for different rules for each language and reducing ambiguity of messages where terms have different meaning in different languages. 
Armstrong discloses a similar system for notifying users of actions taken by other users known to the notified user (Abstract). Armstrong teaches filtering a set of potential message recipients based on filtering criteria provided by a message originator (users may specify what co-users may receive notification of the user’s activity)(¶69) and filtering the first set of potential message recipients to identify a second set of message recipients based on filtering criteria provided by individual message recipients, wherein the filtering criteria provided by individual message recipients specifies types of messages the individual message recipient is eligible to receive (users may subscribe to feeds of event data from other users  and limit the content in those feeds to content associated with particular subjects of interest to the receiver)(¶66–68).  This would have been an advantageous addition to the system disclosed by Kendall and Judge since it would have allowed message originators to limit potential recipients of the notification 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify content of at least one of messaging data and event data, such as to change language in the messaging data by translating messaged into a common comparison language to reduce ambiguity and simplify message analyses, as well as to allow message originators and message recipient to each provide filtering criteria to filter the set of potential message recipients for a particular message to those desired by the message originator and also indicated interest in receiving messages of that type, ensuring messages are only provided to users most likely to be interested.

With regard to claim 14, Kendall further discloses processing the at least one of messaging data and event data corresponds to including at least one selectable control in at least one of the one or more electronic messages to be selectively communicated to the set of message recipients (e.g., a link to the third party website)(¶86).

With regard to claim 15, Kendall further discloses the at least one selectable control includes at least one embedded hyperlink based on a subject matter associated with the messaging data (e.g., a link to the third party website)(¶86).

With regard to claim 16, Kendall further discloses causing the allocation of the incentive based on activity associated with the one or more electronic messages selectively communicated corresponds to causing the allocation of a credit based on a selection of at least one selectable control by at least one of the set of message recipients (advertiser pays a bid amount each time a user selects the ad)(¶81). 

With regard to claim 17, Kendall further discloses causing the allocation of a credit the incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients includes causing the allocation of a credit based on a successful communication of one or more messages to the set of message recipients (advertiser may pay based upon views by recipients)(¶81).

With regard to claim 20, Kendall further discloses causing the allocation of a credit the incentive based on activity associated with the one or more electronic messages selectively communicated to the set of message recipients includes causing the allocation of a credit to a service provider associated with the selective communication of the one or more electronic messages (website operator 1010)(¶78–81).

Claims 11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall in view of Judge further in view of Armstrong further in view of Chang et al. (US 2010/0042471).

With regard to claim 11, while the system disclosed by Kendall, Judge, and Armstrong shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the allocation of an incentive associated with the selection corresponds to the allocation of an incentive to the message originator.
Chang discloses a similar system for referral of electronic advertisements (Abstract).  Chang discloses the allocation of an incentive associated with the selection corresponds to the allocation of an incentive to the message originator (¶26; ¶48–49).  This would have been an advantageous addition to the system disclosed by Kendall, Judge, and Armstrong since it would have motivated message originators to identify potential recipients for targeted advertisements. 


With regard to claims 18 and 19, while the system disclosed by Kendall and Armstrong shows substantial features of the claimed invention (discussed above), it fails to specifically disclose causing the allocation of the incentive based on completion of a purchase by at least one of the set of message recipients or causing the allocation of a credit to the message originator.
Chang discloses a similar system for referral of electronic advertisements (Abstract).  Chang teaches causing allocation of an incentive based on the interaction data, such as completion of a purchase by a message recipient (¶45) and causing allocation of the incentive to a message originator that provided the message to the recipient (¶26; ¶48–50). This would have been an advantageous addition to the system disclosed by Kendall, Judge, and Armstrong since it would have motivated message originators to identify potential message recipients which may be interested in a product or service, enhancing the effectiveness of the forwarded advertisements since referred users are more likely to interact with an advertisement sent by an acquaintance (Chang; ¶12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow message originators to identify specific potential message recipients in order to increase the effectiveness of the forwarded advertisements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reynar (US 7,421,645) discloses a similar system for recognizing portions of a document and modifying the content of the document to add actionable content such as opening an address in a mapping application (e.g., 9:58–65) or supplementing the content with an electronic coupon  (e.g., 12:61–65).
Kohlmeier et al. (US 2008/0065478) also discloses a similar system for modifying content by translating a language of the original documents (e.g., ¶29) and adding additional contextual data such as electronic coupons ( e.g., ¶32–33).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON N STRANGE/Primary Examiner, Art Unit 2419